Citation Nr: 1438023	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-23 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent prior to July 5, 2011, and on and after November 1, 2011, for lumbosacral strain and degenerative disc disease

2.  Entitlement to an extension of a temporary total disability rating for surgery necessitating convalescence, currently effective from July 5, 2011 to November 1, 2011.

3.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to November 1, 2011.


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to July 1981, with additional service in the Army National Guard.  These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010 and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The record before the Board includes the Veteran's paper claims files, as well as electronic files known as Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

I.  Lumbosacral Strain and Degenerative Disc Disease

In February 2010, the Veteran submitted a claim of entitlement to a rating in excess of 40 percent for his service-connected lumbar strain and degenerative disc disease.  Pursuant to this claim, the Veteran was provided a VA examination in March 2010.  After the RO denied the Veteran's claim in a May 2010 rating decision, he perfected an appeal.  In his September 2011 substantive appeal, the Veteran asserted that his service-connected lumbosacral strain and degenerative disc disease had worsened.  Indeed, the Veteran submitted evidence that he underwent a surgical procedure on July 5, 2011.

In February 2012, the RO granted the Veteran's claim of entitlement to a temporary total disability rating for convalescence associated with the July 5, 2011 operation, effective from July 5, 2011 to November 1, 2011.  The RO also assigned a 40 percent rating to the Veteran's service-connected lumbosacral strain and degenerative disc disease, effective November 1, 2011.

The Board finds that the March 2010 VA examination is too remote to adequately assess the current severity of the Veteran's service-connected lumbosacral strain and degenerative disc disease, especially given that the Veteran subsequently underwent an operation on July 5, 2011.  Consequently, in order to comply with its duty to assist, VA must afford the Veteran a thorough and contemporaneous examination.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. 
§ 3.159 (2013); see Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

II.  Convalescence

In September 2011, the Veteran submitted a claim of entitlement to a temporary total disability rating for the July 5, 2011 surgery, which necessitated convalescence.  The Veteran's claim was granted in February 2012, and a temporary total rating was assigned from July 5, 2011 to November 1, 2011.  The Veteran appealed this decision, seeking a different effective date.  Thereafter, the RO adjudicated the Veteran's claim as one of entitlement to an effective date prior to July 5, 2011 for the grant of a temporary total disability rating.  However, the Board finds that the Veteran was actually objecting to the November 1, 2011 effective date.  The Veteran is seeking an extension of the temporary total disability rating for convalescence following the July 5, 2011 surgery.  This issue has not been properly adjudicated by the AOJ.

The Board finds that the claim involving an extension of the convalescence period is inextricably intertwined with the issue of entitlement to a rating in excess of 40 percent for lumbosacral strain and degenerative disc disease being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).  As such, the Board finds that remanding this issue is required in order for it to be contemporaneously adjudicated with the issue of entitlement to a rating in excess of 40 percent for lumbosacral strain and degenerative disc disease.


III.  Right Lower Extremity Radiculopathy

The Board finds that the claim of entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy is inextricably intertwined with the issue of entitlement to a rating in excess of 40 percent before July 5, 2011 and on and after November 1, 2011 for lumbosacral strain and degenerative disc disease being remanded herein.  As such, the Board finds that a remand is required for contemporaneously adjudication.  See Harris, 1 Vet. App. at 183.  

IV.  TDIU

In February 2010, the Veteran submitted a claim of entitlement to TDIU, which was denied in the May 2010 rating decision.  Thereafter, the Veteran perfected an appeal of this decision.  During the pendency of this appeal, the RO issued a rating decision in January 2013 wherein the Veteran's claim of entitlement to TDIU was granted, effective November 1, 2011.  

In the January 2013 rating decision, the RO stated that the award of TDIU, effective November 1, 2011, represented a full grant of the benefits sought on appeal and, thus, the Veteran's claim was satisfied.  However, given that the Veteran submitted the claim of entitlement to TDIU in February 2010, the Board finds that the issue of the Veteran's entitlement to TDIU prior to November 1, 2011, was not satisfied by the January 2013 rating decision.  Moreover, the Board notes that the December 2011 VA (QTC) psychological examiner stated that the Veteran had been unemployed the prior ten years due to his disabilities.  Consequently, the Board finds that the issue of entitlement to TDIU prior to November 1, 2011, is still pending before VA.

The Board finds that the claim of entitlement to TDIU prior to November 1, 2011, is inextricably intertwined with the issue of entitlement to a rating in excess of 40 percent before July 5, 2011 and on and after November 1, 2011 for lumbosacral strain and degenerative disc disease being remanded herein.  As such, the Board finds that a remand is required for contemporaneously adjudication.  See Harris, 1 Vet. App. at 183.  

V.  Records

Finally, the Board recognizes that outpatient treatment records from the Durham VA Medical Center (VAMC) dated through December 2012 are of record.  On remand, development to obtain any pertinent VA records, to include all relevant clinical records from the Durham VAMC since December 2012, should be completed.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the claims on appeal, to include records dating since December 2012 from the Durham VAMC.

2.  Once the record is developed to the extent possible, afford the Veteran a VA examination to determine the current severity of his service-connected lumbar strain and degenerative disc disease.  The Veteran's claims files must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any testing that is deemed necessary for an accurate assessment must be conducted.  The examiner must determine the range of motion of the Veteran's thoracolumbar spine, in degrees.  The VA examiner must specifically state whether there is any favorable or unfavorable ankylosis in the thoracolumbar spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar strain and degenerative disc disease, expressed in terms of the degree of additional range of motion loss.  Further, an opinion must be stated as to whether any associated pain significantly limits functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss. 

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected lumbar strain and degenerative disc disease, to include assessing the severity of the Veteran's already service-connected right lower extremity radiculopathy.

The examiner must also note whether the Veteran has any associated intervertebral disc syndrome.  If so, the examiner must state whether the Veteran experiences incapacitating episodes and the frequency and total duration of such episodes over the course of the past 12 months. 

The examiner must describe functional limitations resulting from the Veteran's lumbar strain and degenerative disc disease.  

The examiner is also asked to give an opinion as to the impact the Veteran's service-connected disabilities have had on the Veteran's employability, in particular between February 2010 and November 1, 2011. 

A complete rationale for all opinions must be provided.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the relevant claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  Once the above actions have been completed, readjudicate the Veteran's claims of (a) entitlement to a rating in excess of 40 percent prior to July 5, 2011 and on and after November 1, 2011 for lumbar strain and degenerative disc disease; (b) entitlement to an extension of a temporary total disability rating for surgery necessitating convalescence, currently effective from July 5, 2011 to November 1, 2011; (c) entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy; and (d) entitlement to TDIU prior to November 1, 2011.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. ADAMSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

